Citation Nr: 9933697	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  94-34 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than December 3, 
1993 for the award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating decision by 
the Philadelphia, Pennsylvania RO.  


FINDINGS OF FACT

1.  An application for service connection for PTSD was 
received by the RO from the veteran's representative on 
December 3, 1993.

2.  The RO thereafter awarded service connection for PTSD 
effective December 3, 1993.


CONCLUSION OF LAW

The assignment of an effective date earlier than December 3, 
1993, for the award of service connection for PTSD is not 
warranted.  38 U.S.C.A. §§ 1110, 5107, 5110 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.304, 3.400 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, essentially, that he submitted a claim 
for service connection for PTSD to a representative from the 
Disabled American Veterans (DAV) organization in September 
1993 and that the representative failed to forward it for 
several months.  At that time, the veteran was hospitalized 
at the Lyons VA Medical Center (VAMC) and diagnosed with 
PTSD.  The veteran maintains that the effective date for his 
claim should be September 1993, when he first submitted his 
claim to the DAV.

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1), which provides that the effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2) (to 
the same effect).  Otherwise, in cases where the application 
is not filed until more than one year from release of 
service, the effective date will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
Id.

Through application of the law and regulations described 
above, the RO set December 3, 1993, as the effective date for 
the award of service connection for the veteran's PTSD.  The 
veteran did not file a claim for service connection for PTSD 
within one year of his release from service.  Moreover, such 
a claim was not filed (i.e., the date on which the claim was 
received by the RO) until December 3, 1993.  Hence, by 
application of 38 C.F.R. § 3.400, an effective date set for 
the grant of service connection could be no earlier than the 
date of receipt of the claim, and the claim for service 
connection for PTSD was not received by the RO until December 
3, 1993.  

An effective date may be established sooner than December 3, 
1993, only if it were shown a claim for PTSD was received at 
some earlier time.  Prior to December 1993, the veteran filed 
no claims for service connection.  The thrust of the 
veteran's contentions is that he submitted a claim for 
service connection to his representative in September 1993, 
while enrolled in a VA PTSD program, and that therefore he is 
entitled to have an effective date extending back to this 
time.  The evidence of record notes that the veteran was 
admitted to the PTSD program at the Lyons VAMC from September 
15, 1993 to October 29, 1993.  The evidence of record also 
notes that the veteran signed his original application for 
service connection for PTSD on September 22, 1993.  However, 
the DAV did not forward the application for service 
connection to the RO at that time; the application was 
forwarded to the RO with a letter dated November 22, 1993 
along with various documents and letters from the veteran to 
his representative dated previously.  The application for 
service connection was not stamped as received by the RO 
until December 3, 1993.  As previously mentioned, the law and 
regulations are very specific on this point, and in cases 
where the application for compensation is not filed until 
more than one year from release of service, the effective 
date will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  While the evidence indicates that, in view of 
a clinical diagnosis establishing PTSD, the veteran was 
eligible for an award of service connection for PTSD as early 
as September 1993, the simple fact is that a claim for 
service connection for PTSD was not received by the RO until 
December 3, 1993.

The provisions of 38 U.S.C.A. § 5110 refer to the date an 
"application" is received.  "'Application' is not defined 
in the statute.  However, in the regulations, 'claim' and 
'application' are considered equivalent and are defined 
broadly to include 'a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.'"  
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 38 
C.F.R. § 3.1(p) (1991)).  It appears by all accounts that the 
veteran was under a good faith belief that his representative 
was going to file his claim in September 1993; however, no 
such communication was received by the RO until December 3, 
1993.  Submitting a claim for compensation to a 
representative does not constitute the receipt of a claim 
with VA at the RO.  

The representative has argued that the VA hospital records 
may be considered an informal claim under 38 C.F.R. § 3.157; 
however, that regulation only applies to reopened claims or 
claims for increase.  As the veteran had never filed a claim 
for benefits previously, that regulation may not be applied 
to the instant case.  See 38 C.F.R. § 3.157(b).

The United States Court of Appeals for Veterans Claims held 
that "...where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law."  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  



ORDER

An effective date earlier than December 3, 1993, for the 
award of service connection for PTSD is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

